          Case 4:19-cv-05414-HSG Document 17 Filed 09/18/19 Page 1 of 3



 1   Matthew G. Berkowitz (Bar No. 310426)
     Yue (Joy) Wang (Bar No. 300594)
 2   SHEARMAN & STERLING LLP
 3   1460 El Camino Real, 2nd Floor
     Menlo Park, CA 94025
 4   Telephone: 650.838.3600
     Fax: 650.838.3699
 5   Email: matthew.berkowitz@shearman.com
             joy.wang@shearman.com
 6

 7   Attorneys for Defendant GNOME Foundation

 8
                              UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
                                   OAKLAND DIVISION
10
     ROTHSCHILD PATENT IMAGING LLC,             Case No. 3:19-cv-05414-HSG
11

12                      Plaintiff,              STIPULATION TO EXTEND DEFENDANT
                                                GNOME FOUNDATION’S TIME TO
13               v.                             RESPOND TO INITIAL COMPLAINT
                                                (CIV. L.R. 6-1(a))
14   GNOME FOUNDATION,
                                                Action Filed:               August 28, 2019
15                                              Current Response Date:   September 20, 2019
                        Defendant.
16                                              New Response Date:         October 21, 2019

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXTEND TIME TO RESPOND                      CASE NO. 3:19-cv-05414-HSG
                                                                                         1
           Case 4:19-cv-05414-HSG Document 17 Filed 09/18/19 Page 2 of 3



 1          IT IS HEREBY STIPULATED AND AGREED, pursuant to Civil Local Rule 6-1(a) by and

 2   between plaintiff Rothschild Patent Imaging LLC (“Plaintiff”) and defendant GNOME Foundation

 3   (“Defendant”), through their undersigned counsel, that Defendant may have a thirty-day extension

 4   of time, up to and including October 21, 2019, to timely file an answer or otherwise respond to

 5   Plaintiff’s Complaint in the above-captioned action. No prior extension has been required by

 6   Defendant.

 7

 8    Dated:      September 18, 2019              Respectfully submitted,

 9                                                SHEARMAN & STERLING LLP

10                                                By:    /s/ Matthew G. Berkowitz

11                                                       Matthew G. Berkowitz

12                                                       Attorney for Defendant, GNOME Foundation

13

14    Dated:      September 18, 2019              Respectfully submitted,

15

16                                                By:    /s/ Steven A. Nielsen

17                                                       Steven A. Nielsen
                                                         100 Larkspur Landing Circle, Suite 216
18
                                                         Larkspur, CA 94939
19                                                       Telephone: 415.272.8210
                                                         Email: Steve@NielsenPatents.com
20
                                                         Attorney for Plaintiff, Rothschild Patent
21                                                       Imaging LLC
22

23

24

25

26

27

28

     STIPULATION TO EXTEND TIME TO RESPOND                                  CASE NO. 3:19-cv-05414-HSG
                                                                                                     2
           Case 4:19-cv-05414-HSG Document 17 Filed 09/18/19 Page 3 of 3



 1                         ATTESTATION PURSUANT TO CIV. L.R. 5-1(i)(3)

 2          Pursuant to Civ. L.R. 5-1(i)(3), I hereby attest that all other signatories listed, and on whose

 3   behalf the filing is submitted, concur in the filing’s content and have authorized the filing.

 4    Dated: September 18, 2019                     By:    /s/ Matthew G. Berkowitz

 5                                                         Matthew G. Berkowitz

 6                                                         Attorney for Defendant, GNOME Foundation

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO EXTEND TIME TO RESPOND                                   CASE NO. 3:19-cv-05414-HSG
                                                                                                      3
